Exhibit 24.1 POWER OF ATTORNEY WHEREAS, NorthWestern Corporation, a Delaware corporation (herein referred to as the “Company”) is to file with the Securities and Exchange Commission, under the provisions of the Securities Act of 1933, as amended, one or more Registration Statements on Form S-3 relating to the issuance and sale of an undetermined amount of first mortgage bonds, preferred stock, depositary shares representing preferred stock and common stock; and WHEREAS, each of the undersigned holds the office or offices in the Company set forth opposite his or her name below, respectively. NOW, THEREFORE, each of the undersigned hereby constitutes and appoints Robert C. Rowe, Brian B. Bird, and Timothy P. Olson, and each of them individually, his or her attorney, with full power to act for him or her and in his or her name, place and stead, to sign his or her name in the capacity or capacities set forth below to the Form S-3 Registration Statements relating to the issuance and sale of an undetermined amount of first mortgage bonds, preferred stock, depositary shares representing preferred stock and common stock, and to any and all amendments (including post-effective amendments) to such Registration Statements, and hereby ratifies and confirms all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned have hereunto set their hands this 15th day of February, 2012. Signature Title Date /s/ E. Linn Draper, Jr. Chairman of the Board February 15, 2012 E. Linn Draper, Jr. /s/ Robert C. Rowe President, Chief Executive Officer and Director February 15, 2012 Robert C. Rowe (Principal Executive Officer) /s/ Brian B. Bird Vice President, Chief Financial Officer and February 15, 2012 Brian B. Bird Treasurer (Principal Financial Officer) /s/ Kendall G. Kliewer Vice President and Controller February 15, 2012 Kendall G. Kliewer (Principal Accounting Officer) /s/ Stephen P. Adik Director February 15, 2012 Stephen P. Adik /s/ Dorothy M. Bradley Director February 15, 2012 Dorothy M. Bradley /s/ Dana J. Dykhouse Director February 15, 2012 Dana J. Dykhouse /s/ Julia L. Johnson Director February 15, 2012 Julia L. Johnson /s/ Philip L. Maslowe Director February 15, 2012 Philip L. Maslowe /s/ D. Louis Peoples Director February 15, 2012 D. Louis Peoples
